DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-4) in the reply filed on 15 June 2022 is acknowledged.  The traversal is on the ground(s) that the inventions of each of the groups are so closely related that restriction is not required and does not place a search burden on the Examiner. However, such arguments are not found persuasive because of applicant's mere allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of product claims are divergent from those raised in the examination of process claims. In addition, the Examiner has properly identified limitations between the subcombination and combination claims, which render such claims distinct and thus restrictable.
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at anypoint during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 June 2022, as described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basak et al. (Plasticizing Polystyrene with Waste Leather Buffing Dust: a Drive Towards Waste-Polymer Composite Synthesis;  Polymers and Polymer Composites (vol. 20 no. 3 2012 pages 279-288 (As Provided by Applicant))).
Regarding Claims 1 and 4:  Basak et al. disclose a buffing dust waste/polystyrene thermal insulator, comprising a thermal insulation component compression molded from a polymer composite of polystyrene and buffing dust waste from leather tanneries ( Summary, Table 1 and page 280 (col. 2 first full paragraph thru col. 3 Section 2. Experimental)).  While the composite is not disclosed as a thermal insulator, such limitations amount to intended use and product patentability is determined by structure and composition irrespective of intended use and method of making limitations.  Further, given the similarities in the materials used and their properties it is the Examiner’s position that the composite material described by Basak et al. could be used as a thermal insulation in a building. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). 
Regarding Claims 2 and 3:  Basak et al. disclose the buffing dust waste/polystyrene thermal insulator according to claim 1, as described above.  Basak further disclose wherein said polymer composite consists of between 0.1 % and 25% of said buffing dust waste by weight and more specifically 10 wt.%, the balance being polystyrene (see , Table 1 and page 280 (col. 3 Section 2. Experimental)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744